DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/25/21, with respect to claims have been fully considered and are persuasive.  The 35 USC 112 and 103 rejections of claims 1-12 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Patil) does not expressly disclose or fairly suggest “Initiating by the wireless audio sink device, a request to switch to being a master device to begin receiving audio input from the second paired audio source device having a second master/slave connection with the second paired audio source device corresponding to the selected user interface control; determining, by the wireless audio sink device, that the second master/slave connection has been established with the second paired audio source device; in response to the determining, sending, by the wireless audio sink device to the second paired audio source device, a request to become a slave device of the second master/slave connection” as in claim 1 and similarly claim 13. Kita (¶0140) discloses the master and slave devices switching roles during connection and then both executing a RoleChange to switch back to their original roles once connected. However, Kita does not disclose the slave device initiating a request to change and sending a request to change back roles, as is required by the claims.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kita et al. (US 2003/0054821 A1) (see at least ¶0135-0145 and Figs. 9-10). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654